Third District Court of Appeal
                               State of Florida

                          Opinion filed July 20, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D22-0352
                       Lower Tribunal No. 20-10860
                          ________________


                            Daniella Becker,
                                  Appellant,

                                     vs.

                            Timothy Becker,
                                  Appellee.



     An Appeal from a non-final order the Circuit Court for Miami-Dade
County, Christina Marie DiRaimondo, Judge.

     Albert W. Guffanti, P.A., and Albert W. Guffanti, for appellant.

     The Law Offices of A.K. Esquire, PLLC and Matthew Z. Karim (Fort
Lauderdale), for appellee.


Before LINDSEY, HENDON and BOKOR, JJ.

     BOKOR, J.
      We affirm the trial court’s denial of Daniela Becker’s motion to dismiss

based on improper service. Competent, substantial evidence supports the

trial court’s findings that Daniela attempted to evade service of process

initiated by her husband, Timothy Becker.1 The issue hinges on whether the

failure of the process server to inform her of the contents of the items

rendered service defective. 2

      “Although a return of service is presumptively correct, the invalidity of

service may be established by clear and convincing evidence.” Montano v.

Montano, 472 So. 2d 1377, 1378 (Fla. 3d DCA 1985). We have no such

clear and convincing evidence to undermine the presumptively valid service

here. Under the facts of this case, the process server complied with the

service statute. See § 48.031, Fla. Stat.

      Competent, substantial evidence supports the trial court’s conclusion

that Daniella “was properly served the Petition for Dissolution of Marriage

with minor children, on March 13th, 2021.” Competent, substantial evidence,



1
  A process server approached Daniella outside her father/counsel’s house.
The process server called out her married name, eliciting a response of “no.”
Daniella proceeded to run into her father’s residence without accepting the
papers after the process server told her that he had a summons and
complaint to serve on her.
2
  Daniella also argues that the petition is a “nullity” because prior counsel
signed it. The argument is without merit, and we affirm as to that basis
without further comment.

                                      2
specifically, the affidavit and testimony of the process server, supports a

conclusion that the process server clearly identified that he “had a summons

and complaint and that [Daniella] was being served with a lawsuit,” that

Daniella didn’t accept the papers, that she didn’t answer to her name, that

she did not wait for an explanation of the contents of the papers, and that

she proceeded into her father’s house instead of accepting such service.

Further, the record evidence establishes that after Daniella evaded service,

her father blocked access and said the process server would have to “deal

with him.” At this point, the process server testified he placed the papers in

a conspicuous location and screamed to anyone listening that Daniella has

been served. Additionally, the process server called Daniella after service,

leaving an (unreturned) phone message attempting to explain service.

      Daniella doesn’t contest that she received the papers or that the

process server attempted service; rather, her argument of improper service

hinges upon the process server’s alleged failure to explain the contents of

the papers in the face of her evasion of service. Daniella cites in her reply

to cases in which this court quashed service based on either the process

server’s failure to identify the recipient, or failure to explain the contents of

the papers served. See Montano, 472 So. 2d at 1378 (reversing trial court

order and quashing service where process server failed to identify recipient



                                       3
of service); see also Bache, Halsey, Stuart, Shields, Inc. v. Mendoza, 400

So. 2d 558, 559 (Fla. 3d DCA 1981) (affirming trial court order setting aside

default where deputy sheriff who served papers did not recall explaining

contents and “that service consisted solely of a knock on the door, a man

saying ‘Mendoza’, and delivery of papers”).      However, the cases cited

contain critical distinctions from the record evidence in this matter. Here,

unlike Montano, no one disputes that the process server identified Daniella,

the correct recipient, and attempted to serve her. Here, unlike Mendoza, the

record contains testimony that the process server did more than simply drop

off papers; he explained he had a summons and complaint relating to a

lawsuit and screamed into the house after leaving the papers that Daniella

was served.     Additionally, here, unlike Mendoza, the record contains

testimony that Daniella actively evaded service, thereby frustrating any

attempt at further explanation or conversation about the contents.

     The trial court correctly concluded that the process server’s actions in

the face of Daniela’s attempt to evade service constituted compliance with

the relevant statute. See Liberman v. Com. Nat'l Bank of Broward Cnty., 256

So. 2d 63, 63–64 (Fla. 4th DCA 1971) (affirming service under similar

circumstances where “[t]he process server (a deputy sheriff) testified that,

being thus frustrated by Mr. Liberman's conduct, he then left the copy of



                                     4
process and suit papers in the mail box, drove his car around the block and

parked where he could observe the Liberman residence. Shortly thereafter,

he observed Mr. Liberman come out of the house, go to the mail box, remove

the papers therefrom, and return to the house”); see also Olin Corp. v.

Haney, 245 So. 2d 669, 670–71 (Fla. 4th DCA 1971) (explaining that where

a person flees from a process server “in a deliberate attempt to avoid service

of process, the delivery requirement of [section 48.031] . . . may be satisfied

if the process server leaves the papers at a place from which such person

can easily retrieve them and takes reasonable steps to call such delivery to

the attention of the person being served”); Palamara v. World Class Yachts,

Inc., 824 So. 2d 194, 195 (Fla. 4th DCA 2002) (finding personal service;

citing to Haney and Liberman).

      Affirmed.




                                      5